
	
		I
		111th CONGRESS
		2d Session
		H. R. 6318
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Capps (for
			 herself, Ms. Roybal-Allard, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to
		  ensure a national, coordinated approach to improving maternal and infant
		  health.
	
	
		1.Short titleThis Act may be cited as the
			 Maternity Care Improvement Act of
			 2010.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Enhanced reporting, research, and evaluation
				Sec. 101. National registry of maternal and infant health
				data.
				Title II—Strengthening the maternity care workforce
				Sec. 201. Maternal and infant health workforce education and
				training.
				Sec. 202. Report on creation of a uniform maternity care core
				curriculum.
				Sec. 203. Demonstration projects to promote use of core
				curriculum and interdisciplinary team teaching in maternity care health
				professions education.
				Sec. 204. Report on maternity care workforce.
				Sec. 205. Allocation of funds for maternity care workforce
				development.
				Title III—Addressing maternal health disparities
				Sec. 301. CDC Centers for Research and Demonstration of Health
				Promotion and Disease Prevention.
				Sec. 302. Grants to support a diversified maternity care
				workforce.
				Title IV—Coordination of maternity care
				Sec. 401. Maternal health coordinator.
			
		IEnhanced
			 reporting, research, and evaluation
			101.National
			 registry of maternal and infant health dataTitle III of the Public Health Service Act
			 is amended by inserting after section 317L of such Act (42 U.S.C. 247b–13) the
			 following:
				
					317L–1.Improvement
				of maternal and infant health through enhanced reporting, research, and
				evaluation
						(a)National
				registry
							(1)In
				generalThe Secretary shall establish and maintain a national
				registry of maternal and infant health information (in this section referred to
				as the Registry).
							(2)ContentsThe
				Registry shall include information on maternal and infant health, including any
				such information submitted to the Secretary through the Pregnancy Risk
				Assessment Monitoring System. The Secretary shall disaggregate information in
				the Registry by race and ethnicity.
							(3)StandardizationIn
				carrying out this subsection, the Secretary shall ensure that information is
				collected and maintained pursuant to standardized measures of maternal health,
				including a standardized definition of maternal death.
							(b)Reporting and
				collection of informationThe Secretary shall expand, enhance,
				and ensure the coordination of programs of the Department of Health and Human
				Services relating to the reporting and collection of information on maternal
				and infant health. Activities under this subsection may include—
							(1)expansion of the
				Pregnancy Risk Assessment Monitoring System to include standardized reporting,
				including core questions and any additional State-added information reporting
				by all States;
							(2)expansion of
				programs to assist and encourage vital registration systems in each State to
				use enhanced, standardized electronic birth certificates; and
							(3)disaggregation of
				information by race and ethnicity.
							(c)Electronic birth
				and death systemsThe Secretary shall award grants to vital
				records jurisdictions for the development and implementation of electronic
				birth and death systems—
							(1)to collect 2003
				standard certificate data; and
							(2)for the training
				of individuals responsible for completing birth and death certificates.
							(d)Analysis of
				programs that mitigate maternal morbidity and mortalityThe
				Secretary shall enter into an agreement with the Institute of Medicine of the
				National Academies under which the Institute will—
							(1)conduct an
				in-depth analysis, including funding histories, of Federal, State, and local
				programs (both governmental and private) across the Nation that mitigate
				maternal mortality and morbidity; and
							(2)not later than 12
				months after the date of the enactment of this section, submit a report to the
				Secretary and the Congress on the results of such analysis.
							(e)Comparative
				effectiveness of clinical practices related to childbirth
							(1)In
				generalThe Secretary shall conduct or support research on the
				comparative effectiveness of clinical practices related to childbirth,
				including home birth and other out-of-hospital birth, vaginal birth after
				cesarean, vaginal breech, multiple gestation, elective induction, and caesarian
				section without indication.
							(2)Consideration of
				liability concernsThe research under paragraph (1) shall take
				into consideration the liability concerns of health care providers.
							(3)CoordinationThe
				Secretary shall ensure the coordination of research under this section with
				comparative effectiveness research of the Department of Health and Human
				Services under section 1181 of the Social Security Act or other provisions of
				law.
							(f)Report to
				CongressNot later than 12
				months after the date of the enactment of this section, the Secretary shall
				submit a report to the Congress on programs and activities under this section,
				including an analysis of progress in improving the quality and outcomes of
				maternity care and infant health.
						(g)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be
				necessary.
						.
			IIStrengthening the
			 maternity care workforce
			201.Maternal and
			 infant health workforce education and training
				(a)Health
			 professionalsPart D of title VII of the Public Health Service
			 Act (42 U.S.C. 294 et seq.) is amended by adding at the end the following:
					
						760.Education and
				training relating to maternal and infant healthThe Secretary shall, with respect to
				maternal and infant health education and training, carry out services and
				programs equivalent (as determined by the Secretary) to the services and
				programs under section 753 with respect to maternal and infant health education
				and
				training.
						.
				(b)NursingTitle
			 VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended by
			 adding at the end the following:
					
						JComprehensive
				maternal and infant health professions education
							861.Comprehensive
				maternal and infant health professions education
								(a)Program
				AuthorizedThe Secretary shall award grants to eligible entities
				to develop and implement, in coordination with programs under section 760,
				programs and initiatives to train and educate individuals in providing
				evidence-based maternal and infant health care.
								(b)Use of
				FundsAn eligible entity that receives a grant under subsection
				(a) shall use funds under such grant to—
									(1)provide training
				to individuals who will provide maternal and infant health care;
									(2)develop and disseminate core curricula for
				all maternity care providers that emphasizes health promotion and disease
				prevention;
									(3)train faculty members in maternal and
				infant health care;
									(4)provide continuing education to individuals
				who provide maternal and infant health care; or
									(5)establish
				traineeships for individuals who are preparing for advanced education nursing
				degrees deemed appropriate by the Secretary.
									(c)ApplicationAn
				eligible entity desiring a grant under subsection (a) shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require.
								(d)Eligible
				EntityFor purposes of this section, the term eligible
				entity includes a school of nursing, a health care facility, a program
				leading to certification as a certified nurse assistant, a partnership of such
				a school and facility, a partnership of such a program and facility, or a
				nonprofit entity that issues continuing nursing
				education.
								.
				
				202.Report on
			 creation of a uniform maternity care core curriculum
				(a)In
			 generalThe Secretary of Health and Human Services shall seek to
			 enter into an arrangement with the Institute of Medicine of the National
			 Academies to prepare a report on the creation of a uniform maternity care core
			 curriculum to foster a shared knowledge base among maternity care
			 professionals. At a minimum, the report shall address ways in which such core
			 curriculum can support—
					(1)preventing and
			 treating complications in pregnancy and childbirth;
					(2)physiologic
			 pregnancy, birth, and early parenting;
					(3)psychosocial
			 aspects of pregnancy and birth;
					(4)woman- and
			 family-centered care;
					(5)cultural
			 competence;
					(6)collaborative
			 practice;
					(7)shared
			 decisionmaking between childbearing women and clinicians;
					(8)avoiding overuse
			 of maternity interventions in low-risk women and newborns;
					(9)improved systemic
			 approaches to maternity care; and
					(10)eliminating
			 disparities in maternal care and maternal outcomes.
					(b)ConsultationThe
			 arrangement under subsection (a) shall require the Institute of Medicine, in
			 preparing the report, to consult with consumer and advocacy representatives and
			 with each of the following organizations and their associated educational,
			 accrediting, and certification bodies:
					(1)The American
			 College of Obstetricians and Gynecologists.
					(2)The American
			 Academy of Family Physicians.
					(3)The American
			 College of Nurse-Midwives.
					(4)The National
			 Association of Certified Professional Midwives.
					(5)The Association of
			 Women’s Health, Obstetric, and Neonatal Nurses.
					(6)The Accreditation
			 Council for Graduate Medical Education.
					(7)The American
			 Academy of Pediatrics.
					(8)The Society for
			 Maternal-Fetal Medicine.
					(c)Submission of
			 reportThe arrangement under subsection (a) shall provide for
			 completion of the report and the submission of the report to the Congress
			 within 18 months after the date of the enactment of this Act.
				203.Demonstration
			 projects to promote use of core curriculum and interdisciplinary team teaching
			 in maternity care health professions education
				(a)In
			 generalBeginning not later than the deadline specified in
			 section 202(c) for completion and submission of the report under section 202,
			 the Secretary shall, on a competitive basis and pursuant to a peer review
			 process, make available grants to eligible entities or consortia to carry out
			 demonstration projects in academic educational programs to develop, implement,
			 and evaluate—
					(1)a
			 uniform core maternity care curriculum recommended in the report under section
			 202; and
					(2)interdisciplinary
			 team teaching and learning in maternity care education.
					(b)EligibilityTo
			 be eligible to receive a grant under this section, an entity or consortium
			 shall be or include—
					(1)a
			 health professions school;
					(2)an academic health
			 sciences center; or
					(3)another type of
			 institution specified by the Secretary.
					(c)ApplicationTo
			 seek a grant under subsection (a) for a demonstration project, an entity or
			 consortium shall submit to the Secretary an application that includes—
					(1)a plan for
			 developing and implementing the demonstration project, including by—
						(A)developing
			 collaborative programs in all maternity care program settings to allow students
			 of all relevant disciplines to observe different practice styles, collaborate,
			 and learn together from faculty including a full range of maternity care
			 providers;
						(B)offering a mix of
			 teaching modalities including cognitive, hands-on, and simulation
			 training;
						(C)using—
							(i)acute hospital
			 settings; and
							(ii)community health
			 centers, public health department clinics, freestanding birth clinics, or other
			 sites determined appropriate by the Secretary; and
							(D)using an
			 interdisciplinary teaching team approach involving multiple disciplines, which
			 approach may include teaching by an obstetrician, family physician, a
			 nurse-midwife, a nurse, a doula, a mental health professional, and other
			 providers specified by the Secretary;
						(2)an agreement to
			 provide for the collection of data regarding the effectiveness of the
			 demonstration project; and
					(3)an agreement to
			 provide matching funds in accordance with subsection (d).
					(d)Matching
			 Funds
					(1)In
			 generalThe Secretary may award a grant to an entity or
			 consortium under this section only if the entity or consortium agrees to make
			 available non-Federal contributions toward the costs of the demonstration
			 program to be funded under the grant in an amount that is not less than $1 for
			 each $5 of Federal funds provided through the grant.
					(2)Non-Federal
			 contributionsNon-Federal contributions under paragraph (1) may
			 be in cash or in-kind, fairly evaluated, including equipment or services.
			 Amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, may not be included in
			 determining the amount of such contributions.
					(e)EvaluationThe
			 Secretary shall take such action as may be necessary to—
					(1)evaluate the
			 projects funded under this section; and
					(2)make publicly
			 available, publish, and disseminate the results of such evaluation as widely as
			 practicable.
					(f)ReportsNot
			 later than 2 years after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall submit to the Committee on Health, Education,
			 Labor, and Pensions and the Committee on Finance of the Senate and the
			 Committee on Energy and Commerce and the Committee on Ways and Means of the
			 House of Representatives a report that—
					(1)describes the
			 specific projects supported under this section; and
					(2)contains
			 recommendations to Congress based on the evaluation conducted under subsection
			 (e).
					(g)DefinitionIn
			 this section, the term Secretary means the Secretary of Health and
			 Human Services.
				204.Report on
			 maternity care workforce
				(a)AssessmentThe
			 National Health Care Workforce Commission (established by section 5101 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148)) shall conduct
			 an assessment of current and projected workforce needs for achieving the
			 optimal delivery of maternity care services. At a minimum, the assessment shall
			 include an evaluation of—
					(1)an appropriate
			 volume of maternity care providers;
					(2)an appropriate
			 geographic distribution of maternity care providers;
					(3)an appropriate number of maternity care
			 providers in various health care disciplines to meet the maternity care needs
			 of women with both low- and high-risk pregnancies;
					(4)an appropriate
			 sociodemographic diversity of the maternity care workforce;
					(5)demographic
			 composition and trends of childbearing families; and
					(6)demographic composition and trends
			 (including total hours worked per week, number of years of providing maternity
			 care, and willingness to provide care at night and on weekends) of the
			 workforce that serves childbearing families.
					(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the National
			 Health Care Workforce Commission shall complete the assessment under subsection
			 (a) and submit a report on the results of such assessment to the
			 Congress.
				205.Allocation of
			 funds for maternity care workforce developmentSection 740 of the Public Health Service Act
			 (42 U.S.C. 293d) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Activities
				relating to maternity care workforceOf the amounts made available to carry out
				sections 737, 738, and 739 for fiscal year 2013 and each succeeding fiscal
				year, the Secretary shall allocate a percentage (to be determined by the
				Secretary) of such amounts for activities relating to maternity care workforce
				development under such
				sections.
						.
				IIIAddressing
			 maternal health disparities
			301.CDC Centers for
			 Research and Demonstration of Health Promotion and Disease
			 PreventionParagraph (2) of
			 section 1706(b) of the Public Health Service Act (42 U.S.C. 300u–5(b)) is
			 amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)community-based participatory research on
				maternal and infant health, focusing on disparities in maternal and infant
				health.
						.
				302.Grants to
			 support a diversified maternity care workforce
				(a)In
			 GeneralThe Secretary may award grants to eligible entities or
			 consortia to carry out demonstration projects to increase recruitment of
			 underrepresented minorities into the maternity care professions. Such awards
			 shall be made on a competitive basis and pursuant to peer review.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, an entity or consortium
			 shall be or include—
					(1)a
			 health professions school;
					(2)an institution
			 with a graduate medical education program;
					(3)a
			 hospital;
					(4)a
			 community health center;
					(5)a
			 freestanding birth center;
					(6)a
			 public health department clinic;
					(7)a
			 nonprofit professional organization; or
					(8)another type of
			 institution specified by the Secretary.
					(c)ApplicationTo
			 seek a grant under subsection (a) for a demonstration project, an entity or
			 consortium shall submit to the Secretary an application that includes each of
			 the following:
					(1)A
			 plan for carrying out the demonstration project, including by performing one or
			 more of the following:
						(A)Strengthening
			 recruitment, education, retention, and mentoring of underrepresented
			 minorities.
						(B)Increasing the
			 racial, ethnic, geographic, linguistic, and socioeconomic diversity of the
			 maternity care workforce.
						(C)Engaging in early
			 outreach to students in elementary and secondary schools in disparity
			 communities about maternity care careers.
						(D)Creating
			 assistance programs in community colleges and other institutions of higher
			 learning to support low-income students and students from underrepresented
			 backgrounds who wish to become maternity caregivers. Such assistance programs
			 may include the provision of grants, scholarships, housing stipends, health
			 insurance for students and their families, and childcare services for
			 student-parents.
						(E)Establishing
			 community-based doula, childbirth educator, and peer breastfeeding counselor
			 training programs for women in underserved communities.
						(2)An agreement to provide for the collection
			 of data regarding the effectiveness of the demonstration project.
					(3)An agreement to
			 provide matching funds in accordance with subsection (d).
					(d)Matching
			 Funds
					(1)In
			 generalThe Secretary may award a grant to an entity or
			 consortium under this section only if the entity or consortium agrees to make
			 available non-Federal contributions toward the costs of the project to be
			 funded under the grant in an amount that is not less than $1 for each $5 of
			 Federal funds provided through the grant.
					(2)Non-Federal
			 contributionsNon-Federal contributions under paragraph (1) may
			 be in cash or in-kind, fairly evaluated, including equipment or services.
			 Amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, may not be included in
			 determining the amount of such contributions.
					(e)EvaluationThe
			 Secretary shall take such action as may be necessary to—
					(1)evaluate the
			 projects funded under this section; and
					(2)make publicly
			 available, publish, and disseminate the results of such evaluation as widely as
			 practicable.
					(f)ReportsNot
			 later than 2 years after the date of enactment of this section, and annually
			 thereafter, the Secretary shall submit to the Committee on Health, Education,
			 Labor, and Pensions and the Committee on Finance of the Senate and the
			 Committee on Energy and Commerce and the Committee on Ways and Means of the
			 House of Representatives a report that—
					(1)describes the
			 specific projects supported under this section; and
					(2)contains
			 recommendations for Congress based on the evaluation conducted under subsection
			 (e).
					(g)DefinitionIn
			 this section, the term Secretary means the Secretary of Health and
			 Human Services.
				IVCoordination of
			 maternity care
			401.Maternal health
			 coordinatorTitle III of the
			 Public Health Service Act is amended—
				(1)by redesignating
			 section 317K (42 U.S.C. 247b–12) as section 317K–1; and
				(2)by inserting after
			 section 317J the following:
					
						317K.Coordination
				of maternal health programs and activitiesThe Secretary shall designate an official
				within the Office of the Secretary whose primary responsibility shall be to
				coordinate the programs and activities of the Department of Health and Human
				Services relating to maternal
				health.
						.
				
